Citation Nr: 1814413	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  13-28 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for left homonymous hemianopsia (LHH), claimed as eye problems or partial blindness.

2.  Entitlement to service connection for bilateral eye disabilities other than LHH, including refractive error and nuclear sclerosis cataracts.  

3.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel

INTRODUCTION

The Veteran served on active duty from December 1966 to February 1970.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to service connection for tinnitus has been raised by the record in the Veteran's wife's written contentions, received in July 2011, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

On his September 2013 VA Form 9, the Veteran requested a Board hearing before a Veterans Law Judge at the RO.  In a January 2018 letter VA notified the Veteran that his Board hearing was scheduled for later that same month.  Although the notice of the hearing was not returned as undeliverable, an electronic note in VA's "Veterans Appeals Control and Locator System" (VACOLS) indicates that he failed to report to his scheduled hearing.  As the Veteran has not requested another hearing be scheduled, the Board finds his request for a hearing to be withdrawn.  38 C.F.R. § 20.704(c).  

The issue of entitlement to service connection for eye disabilities other than LHH is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  LHH was proximately caused by the Veteran's service-connected residuals of a cerebral vascular accident (CVA).  

2.  Left ear hearing loss did not have its onset in service, did not manifest within one year of service, and is not attributable to service, including any noise the Veteran was exposed to during service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for LHH are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.310 (2017).  

2.  The criteria for service connection for left ear hearing loss are not met.  38 U.S.C. § 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. § 3.159 (2017).  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

II. Legal Criteria, Factual Background and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Hearing loss, as an organic disease of the nervous system, is subject to presumptive service connection where there is evidence of acoustic trauma and nerve damage.  Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  

Alternatively, when a disease listed in 38 C.F.R. § 3.309(a), is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted if a disability is proximately due to or the result of a service-connected disability or if aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (i) a layperson is competent to identify the medical condition (e.g., a broken leg), (ii) the layperson is reporting a contemporaneous medical diagnosis, or (iii) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson. 38 C.F.R. § 3.159(a)(2).  However, competent medical evidence is necessary where the determinative question requires medical knowledge.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

LHH

The Veteran contends that he is entitled to service connection for a bilateral eye disability, which he identifies as partial blindness or eye problems.  He asserts that his current eye problems are the result of his service-connected diabetes mellitus (DM).  

An October 2017 rating decision awarded service connection for multiple residuals of a CVA, including bowel impairment, voiding dysfunction, dementia, and loss of use of the left lower and upper extremities, all effective August 3, 2009.  Therefore, the record reflects that the Veteran has been service-connected for residuals of a CVA.

The evidence reflects that he currently has multiple eye diagnoses.  Diagnoses other than LHH will be addressed in the below remand.  A July 2010 private treatment record shows the Veteran had restriction of the visual fields in both eyes.  VA treatment records, as early as March 2011, show diagnoses of LHH.   Thus, the Veteran has a current eye disability and the first element of service connection is met.  

The Board finds that the evidence of record supports a finding that the Veteran's currently diagnosed LHH is the proximate result of or is aggravated by his service-connected residuals of CVA.  38 U.S.C. § 1110; 38 C.F.R. § 3.310.  A March 2011 VA treatment record noted the Veteran's history of a right-sided CVA in 2008 with evidence of current LHH.  Although not specifically diagnosing LHH, an April 2015 VA compensation examiner found a loss of the temporal half of the Veteran's visual field in both eyes.  LHH is defined as defective vision or blindness affecting the left half of the visual field of the two eyes.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 835 (32d ed. 2012).  The examiner further opined that this visual field loss, in light the Veteran's stable ocular health and good visual acuity, was consistent with his history of a CVA, particularly in view of the binocular presentation of the visual field loss.  Accordingly, the Board resolves any reasonable doubt in favor of the Veteran and finds that entitlement to service connection for LHH is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Left Ear Hearing Loss

The Veteran contends that he is entitled to service connection for left ear hearing loss.  He asserts that his hearing loss is a result of his having stood very close to large artillery guns while they were being fired for a change of command ceremony during his service in Korea.  He alleges he has experienced intermittent tinnitus since that time.  

The Veteran has a current diagnosis of left ear hearing loss, under VA regulations.  Both an April 2011 private evaluation and the April 2015 VA compensation audiological examination report found auditory thresholds and speech recognition scores consistent with VA's regulatory definition of hearing loss in the left ear, and the April 2015 examiner specifically diagnosed sensorineural hearing loss in the left ear.  38 C.F.R. § 3.385.  

As for in-service incurrence, his DD Form 214 shows a military occupational specialty of Armorer/Unit Support Specialist while in the U.S. Army, so it is consistent with his June 2011 statement that he was exposed to loud noise because he was very close to large artillery guns that were discharged during a change of command ceremony in Korea.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Thus, there is competent and credible, and thereby, probative, evidence of in-service incurrence of acoustic trauma during service. 

Nonetheless, there is no evidence of in-service incurrence of left ear hearing loss as a consequence of his undisputed in-service noise exposure.  The service treatment records were unremarkable for any left ear audiological complaints, treatment or diagnosis, and otherwise essentially showed normal hearing in both ears during service.  The Veteran's November 1969 separation examination found "normal" clinical evaluation of his ears and eardrums; and puretone thresholds in the left ear of 5 (15) db at 1000 Hz, 0 (10) db at 2000 Hz, and 0 (5) db at 4000 Hz; no puretone threshold values were provided at 3000 Hz.  [The figures in parentheses represent ISO (ANSI) units, and are provided for data comparison purposes.]  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The record also fails to show by objective evaluation that he manifested left ear hearing loss to a degree of 10 percent by February 1971, within the first year following service.  Service connection on a presumptive basis is not established.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

A review of the post-service evidence also does not support the conclusion that the Veteran's current left ear sensorineural hearing loss disability is causally related to active duty service, as the weight of the probative medical evidence is against this possibility.  Shedden v. Principi, 381 F.3d at 1167.  

The Veteran does not claim that his left ear hearing loss had its onset in service, or that he has had continuity of symptomatology since service, stating only that he had intermittent tinnitus since his exposure to loud noise in service.  Nor does any of the evidence show that his current left ear hearing loss had its onset in service.  There is no evidence of left ear hearing loss until April 2011, more than 40 years after the Veteran's separation from service.  This weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).   

The April 2015 VA audiological examiner also opined that the Veteran's left ear hearing loss was not at least as likely as not caused by or a result of an event in military service.  The examiner noted that the Veteran's left ear hearing was normal at the time of his enlistment examination and at the time of his November 1969 separation examination.  The examiner further stated that once military noise exposure was removed, the Veteran's hearing would not be expected to get worse.  
Given the VA examiner's review of the claims file, personal interview of the Veteran, physical examination, and discussion of the rationale for the opinion, the Board finds the VA examiner's opinion is highly probative evidence against the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  Overall, the totality of the probative medical evidence weighs against the Veteran's claim.

While the Veteran and his spouse can competently report about the circumstances of his in-service acoustic trauma and the history of his left ear hearing loss, any opinion regarding the etiology of that hearing loss requires medical expertise that the Veteran and his wife have not demonstrated.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As such, the Board assigns no probative weight to the Veteran's and his wife's assertions that his left ear hearing loss is the result of acoustic trauma in service.  The Board places greater weight of probative value on the April 2015 VA examiner's opinion.  Likewise, the Veteran and his wife have submitted no medical treatment records or opinions etiologically linking his left ear hearing loss to service or any in-service acoustic trauma.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for left ear hearing loss, and there is no doubt to be otherwise resolved.  As such, the appeal is denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for LHH is granted.

Service connection for left ear hearing loss is denied.


REMAND

VA is obligated to provide an examination and/or opinion where the record contains competent evidence that the claimant has a current disability, the record indicates that a disability or signs or symptoms of disability may be associated with active service or service-connected disability, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

During the course of the appeal, in addition to LHH, the Veteran was also diagnosed with refractive error, nuclear sclerotic cataracts, and in a recent March 2016 VA treatment record, nonproliferative diabetic retinopathy.  Earlier VA treatment records repeatedly indicate that examination and testing revealed no evidence of diabetic neuropathy.  However, the March 2016 VA assessment appears to be based on results from a private evaluation of the South Texas Eye Center dated April 27, 2015, notably only a few days subsequent to the April 2015 VA examination which concluded the Veteran did not have diabetic retinopathy.  That evaluation, as well as any other treatment records from this private facility, has not been associated with the claims file, and is pertinent to determining whether the Veteran has a current diagnosis of diabetic retinopathy.  

The April 2015 VA examiner was asked to provide an opinion regarding whether the Veteran's eye disabilities were proximately caused by or aggravated by his service-connected DM.  In a subsequent October 2017 rating decision, service connection was also granted for residuals of a CVA because it was secondary to his DM.  Although the April 2015 examiner did etiologically link the Veteran's LHH with his earlier CVA, he did not address whether the other diagnosed eye disabilities were proximately caused or aggravated by the Veteran's CVA.  Thus, a new VA examination and opinion that addresses these matters must be provided.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include private treatment records and the April 2015 eye evaluation from South Texas Eye Center.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

2.  Obtain and associate with the claims file any updated VA treatment records from January 2018 to the present.

3.  After associating the above records, if any, with the electronic claims file, the Veteran must be afforded a VA examination by an appropriate VA clinician to determine the nature and etiology of the Veteran's currently diagnosed eye conditions, other than LHH.  The electronic claims file must be made available to the examiner.  

Based on review of the pertinent evidence of record, (and any tests, studies or examination deemed necessary) the examiner should provide the following opinions for each diagnosed eye disability:  

(a)  Provide a diagnosis for any condition of the eye, other than LHH, that has existed during the pendency of the claim (since August 2009).  In particular, please determine whether the Veteran has a current diagnosis of diabetic retinopathy.

(b)  Is it at least as likely as not that any of the Veteran's diagnosed eye disabilities, other than LHH, (50 percent or better probability) is/are related to his active duty service or any incident therein?  

(c)  If the answer to (a) is that it is less likely than not, then is it at least as likely as not (50 percent or better probability) that any of the Veteran's diagnosed eye disabilities, other than LHH, is/are caused or aggravated by (where aggravation is any increase in severity beyond the natural progress of the disability) his service-connected DM or residuals of a CVA?  

A complete rationale for all opinions must be provided that addresses the Veteran's and his wife's statements regarding the onset of his symptoms.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  After the completion of the above and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B (2012).




____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


